

116 S3626 IS: Multilateral Aid Review Act of 2020
U.S. Senate
2020-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3626IN THE SENATE OF THE UNITED STATESMay 6, 2020Mr. Risch (for himself, Mr. Young, Mr. Perdue, Mr. Rubio, and Mr. Romney) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo establish a review of United States multilateral aid.1.Short title; table of contents(a)Short titleThis Act may be cited as the Multilateral Aid Review Act of 2020.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Purpose.Sec. 3. Appropriate congressional committees defined.Sec. 4. Objectives.Sec. 5. Scope.Sec. 6. Report on Review.Sec. 7. United States Multilateral Review Task Force.Sec. 8. United States Multilateral Aid Review Peer Review Group.Sec. 9. Termination of authorities.2.PurposeThe purpose of this Act is to establish a United States Multilateral Aid Review (referred to in this Act as the Review) to publicly assess the value of United States Government investments in multilateral entities.3.Appropriate congressional committees definedIn this Act, the term appropriate congressional committees means—(1)the Committee on Foreign Relations of the Senate;(2)the Committee on Appropriations of the Senate;(3)the Committee on Foreign Affairs of the House of Representatives;(4)the Committee on Financial Services of the House of Representatives; and (5)the Committee on Appropriations of the House of Representatives.4.ObjectivesThe objectives of the Review are—(1)to provide a tool to guide the United States Government’s decision making and prioritization with regard to funding multilateral entities;(2)to provide a methodological basis for allocating budgetary resources to entities that advance relevant United States foreign policy objectives;(3)to incentivize improvements in the performance of multilateral entities to achieve better outcomes, including in developing, fragile, and crisis-afflicted regions; and(4)to protect United States taxpayer investments in foreign assistance by promoting transparency with regard to the funding of multilateral entities.5.ScopeThe Review shall, at a minimum, assess the following multilateral entities to which the United States Government contributes voluntary or assessed funding, whether cash or in-kind:(1)The World Bank Group, including the International Bank for Reconstruction and Development, the International Development Association, and the International Finance Corporation.(2)The regional development banks, including the Asian Development Bank, the African Development Bank, the Inter-American Development Bank, the European Bank for Reconstruction and Development, and the North American Development Bank.(3)Climate Investment Funds.(4)The Food and Agriculture Organization.(5)Gavi, the Vaccine Alliance.(6)The Global Environment Facility.(7)The Global Fund to Fight AIDS, Tuberculosis and Malaria.(8)The Green Climate Fund.(9)The Inter-American Institute for Cooperation for Agriculture.(10)The International Civil Aviation Organization.(11)The International Committee of the Red Cross.(12)The International Fund for Agricultural Development.(13)The International Labour Organization.(14)The International Organization for Migration.(15)The International Telecommunication Union.(16)The Joint UN Program on HIV/AIDS.(17)The Multilateral Fund for the Implementation of the Montreal Protocol.(18)The Office of the United Nations High Commissioner for Human Rights.(19)The Office of the United Nations High Commissioner for Refugees.(20)The Organisation for Economic Co-operation and Development.(21)The Organization of American States.(22)The Pacific Forum Fisheries Agency.(23)The Pan American Health Organization.(24)The United Nations Children's Fund.(25)The United Nations Department of Economic and Social Affairs.(26)The United Nations Development Programme.(27)The United Nations Entity for Gender Equality and the Empowerment of Women.(28)The United Nations Environment Programme.(29)The United Nations Framework Convention on Climate Change.(30)The United Nations Office for Project Services.(31)The United Nations Office for the Coordination of Humanitarian Affairs.(32)The United Nations Office on Drugs and Crime.(33)The United Nations Population Fund.(34)The United Nations Relief and Works Agency for Palestine Refugees in the Near East.(35)The United Nations Voluntary Fund for Victims of Torture.(36)The World Food Program.(37)The World Health Organization.(38)The World Meteorological Organization.6.Report on Review(a)Submission(1)In generalNot later than 21 months after the date of the enactment of this Act, the United States Multilateral Aid Review Task Force established under section 7, in regular consultation with the Peer Review Group established under section 8, shall submit a report to the appropriate congressional committees that describes the findings of the Review. (2)PublicationThe Secretary of State shall publish the report described in paragraph (1) on the internet website of the Department of State not later than 15 days after the date on which the report is submitted to the appropriate congressional committees.(b)Methodology(1)Use of criteriaThe Task Force shall establish an analytical framework and assessment scorecard for the Review using the criteria set forth in subsection (c).(2)Consultation with congressNot later than 90 days after the appointments to the Peer Review Group under section 8(b), the Task Force shall submit the methodology for the Review to the appropriate congressional committees. The Task Force may not proceed with the Review until 30 days after submission of the methodology to the appropriate congressional committees, taking into consideration the views of the Chairmen and Ranking Members of each of the appropriate congressional committees. (3)Publication of criteria and methodologyFinal criteria and methodology shall be published on the internet website of the Department of State not later than 60 days after the submission of the methodology to the appropriate congressional committees under paragraph (2).(c)Assessment criteriaThe assessment scorecard shall include the following criteria:(1)Relationship of stated goals to actual resultsThe extent to which the stated mission, goals, and objectives of the entity have been achieved during the review period, including—(A)an identification of the stated mission, goals, and objectives of each entity;(B)an evaluation of the extent to which the entity met its stated implementation timelines and achieved declared results; and(C)an evaluation of whether the entity optimizes resources to achieve the stated mission, goals, and objectives of the entity.(2)Responsible managementThe extent to which management of the entity follows best management practices, including—(A)an evaluation of the ratio of management and administrative expenses to program expenses, including an evaluation of entity resources spent on nonprogrammatic expenses;(B)an evaluation of program expense growth, including a comparison of the annual growth of program expenses to the annual growth of management and administrative expenses; and(C)an evaluation of whether the entity has established appropriate levels of senior management compensation.(3)Accountability and transparencyThe extent to which the policies and procedures of the entity follow best practices of accountability and transparency, taking into consideration credible reporting regarding unauthorized conversion or diversion of entity resources, and including an evaluation of whether the entity has—(A)established and enforced appropriate auditing procedures;(B)established and enforced appropriate rules to reduce the risk of conflicts of interest among the senior leadership of the entity;(C)established and enforced appropriate whistleblower policies;(D)established and maintained appropriate records retention policies and guidelines;(E)established and maintained best practices with respect to transparency and public disclosure; and(F)established and maintained best practices with respect to disclosure of the compensation of senior leadership officials.(4)Alignment with united states foreign policy objectivesThe extent to which the policies and practices of the entity align with relevant United States foreign policy objectives, including an evaluation of—(A)the entity’s stated mission, goals, and objectives in comparison to relevant United States foreign policy objectives;(B)any significant divergence between the actions of the entity and relevant United States foreign policy objectives; and(C)whether continued participation by the United States in the entity contributes a net benefit towards achieving relevant United States foreign policy objectives, including the reasons for such conclusion.(5)Multilateral approach compared to bilateral approachThe extent to which pursuing relevant United States foreign policy objectives through a multilateral approach is effective and cost-efficient compared to, or complementary to, a bilateral approach, including an evaluation of—(A)whether relevant United States foreign policy objectives are effectively pursued through the entity, compared to existing or potential bilateral approaches, including the criteria used in the evaluation; and(B)whether relevant United States foreign policy objectives are pursued on a cost-effective basis through the entity, including the amount of funding leveraged from non-United States Government sources, compared to existing or potential bilateral approaches.(6)Redundancies and overlapThe extent to which the mission, goals, and objectives of the entity overlap with, or complement, the mission, goals, objectives, and programs of other multilateral institutions to which the United States Government contributes voluntary or assessed funding, whether cash or in-kind, including—(A)a comparison of the extent to which relevant United States foreign policy objectives are effectively pursued on a cost-effective basis through each of the overlapping entities; and(B)whether continued participation in each entity contributes a benefit towards achieving United States foreign policy objectives. 7.United States Multilateral Review Task Force(a)EstablishmentThe President shall establish an interagency Multilateral Review Task Force (referred to in this Act as the Task Force) to review and assess United States participation in multilateral entities identified in section 5 and to develop and transmit to the appropriate congressional committees the report required under section 6.(b)LeadershipThe Task Force shall be chaired by the Secretary of State. The Secretary may delegate his or her responsibilities under this Act to an appropriate senior Senate-confirmed Department of State official.(c)MembershipThe President may appoint to the interagency Task Force senior Senate-confirmed officials from the Department of State, the Department of the Treasury, the United States Agency for International Development, the Centers for Disease Control and Prevention, the Department of Agriculture, the Department of Energy, and any other relevant executive branch department or agency.(d)ConsultationIn preparing the report under section 6, including the initial review of methodology, the Task Force shall consult regularly with the Peer Review Group established under section 8.8.United States Multilateral Aid Review Peer Review Group(a)EstablishmentThere is established the United States Multilateral Aid Review Peer Review Group (referred to in this Act as the Peer Review Group).(b)Membership(1)CompositionThe Peer Review Group shall be composed of 8 nongovernmental volunteer members, of whom—(A)2 shall be appointed by the majority leader of the Senate;(B)2 shall be appointed by the minority leader of the Senate;(C)2 shall be appointed by the Speaker of the House of Representatives; and(D)2 shall be appointed by the minority leader of the House of Representatives.(2)Appointment criteriaThe members of the Peer Review Group shall have appropriate expertise and knowledge of the multilateral entities subject to the Review established by this Act. In making appointments to the Peer Review Group, potential conflicts of interest should be taken into account.(3)DateThe appointments to the Peer Review Group shall be made not later than 30 days after the date on which the Task Force is established pursuant to section 7(a), and the terms of such appointments shall begin on such date.(4)Chairman and vice chairmanThe Peer Review Group shall select a Chairman and Vice Chairman from among the members of the Peer Review Group.(c)Expert analysisThe Peer Review Group shall meet regularly with the Task Force, including regarding the initial review of methodology, to offer their expertise of the funding and performance of multilateral entities.(d)Review of report(1)In generalNot later than 180 days before submitting the report required under section 6(a), the Task Force shall submit a draft of the report to—(A)the Peer Review Group; and (B)the appropriate congressional committees.(2)ReviewThe Peer Review Group shall—(A)review the draft report submitted under paragraph (1); and(B)not later than 90 days before the submission of the report required under section 6(a), provide to the Task Force and to the appropriate congressional committees—(i)an analysis of the conclusions of the report;(ii)an analysis of the established methodologies used to reach such conclusions;(iii)an analysis of the evidence used to reach such conclusions; and(iv)any additional comments to improve the evaluations and analysis of the report.(e)Period of appointment; vacancies(1)In generalEach member of the Peer Review Group shall be appointed for a 2-year term.(2)VacanciesAny vacancy in the Peer Review Group—(A)shall not affect the powers of the Peer Review Group; and(B)shall be filled in the same manner as the original appointment.(f)Meetings(1)In generalThe Peer Review Group shall meet at the call of the Chairman.(2)Initial meetingThe Peer Review Group shall hold its first meeting not later than 30 days after its last member is appointed.(3)QuorumA majority of the members of the Peer Review Group shall constitute a quorum, but a lesser number of members may hold meetings.9.Termination of authoritiesThe authorities and requirements provided under this Act shall terminate on the date that is 2 years after the date of the enactment of this Act.